Exhibit 10.5

EXECUTION VERSION

UNIT ASSIGNMENT

ASSIGNMENT AND ASSUMPTION OF LIMITED LIABILITY COMPANY INTERESTS

This ASSIGNMENT AND ASSUMPTION OF LIMITED LIABILITY COMPANY INTERESTS (this
“Assignment”), dated as of January 30, 2009, is by and between Residential
Capital, LLC, a Delaware limited liability company (“Assignor”), and GMAC LLC, a
Delaware limited liability company (“Assignee”).

WHEREAS, Assignor and Assignee are parties to that certain Membership Interest
Purchase Agreement (the “Purchase Agreement”), dated as of the date hereof;

WHEREAS, pursuant to the Purchase Agreement, on the terms and subject to the
conditions set forth therein, Assignee has agreed to purchase from Assignor, and
take assignment and delivery of, the Transferred Class M Common Units; and

WHEREAS, all capitalized terms used in this Assignment but not defined herein
shall have the meanings assigned to them in the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Assignor hereby sells, assigns, transfers and delivers to Assignee the
Transferred Class M Common Units, including all capital relating thereto and
profits derived therefrom after the date hereof, free and clear of all Liens.

2. Assignee hereby accepts the foregoing assignment and assumes all of
Assignor’s obligations and liabilities under the Effective IB Finance LLC
Agreement relating to the Transferred Class M Common Units from and after the
date hereof.

3. This Assignment is solely for the benefit of the parties hereto, and no
provision of this Assignment shall be deemed to confer any remedy, claim or
right upon any third party.

4. This Assignment may be amended, modified or supplemented only in a writing
signed by the parties to this Assignment.

5. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS (BOTH SUBSTANTIVE AND PROCEDURAL), AND NOT THE CONFLICT
OF LAWS PRINCIPLES OF THE STATE OF DELAWARE.

6. EACH PARTY HEREBY IRREVOCABLY WAIVES ITS RIGHTS TO A JURY TRIAL IN CONNECTION
WITH ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY SUCH PARTY AGAINST
THE OTHER IN CONNECTION WITH OR ARISING FROM THIS ASSIGNMENT.

7. This Assignment may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the date first above written.

 

ASSIGNOR: RESIDENTIAL CAPITAL, LLC By:  

/s/ James N. Young

Name:   James N. Young Title:   CFO ASSIGNEE: GMAC LLC By:  

/s/ Robert S. Hull

Name:   Robert S. Hull Title:   EVP and CFO